 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   PAUL JORGENSON,                                 Case No. 1:17-cv-00817-LJO-EPG (PC)
11                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
12         v.
                                                     (ECF Nos. 29, 34, & 91)
13   UNITED STATES OF AMERICA, et al.,
14                Defendants.
15

16          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
17   pauperis in this action. The matter was referred to a United States magistrate judge pursuant to
18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302. This case now proceeds on Plaintiff’s Second
19   Amended Complaint (“SAC”), which was filed on July 12, 2018. (ECF No. 19). This case is
20   proceeding “on Plaintiff’s FTCA claim against the United States, his Eighth Amendment
21   Bivens claim against the four unknown correctional officers, and his state tort claims for
22   medical negligence and battery against Defendants Haak, Randhawa, and Emanuel Medical
23   Center.” (ECF No. 21, p. 2).
24          On December 17, 2018, defendant Emanuel Medical Center (“EMC”) and defendant
25   Jaspal Randhawa (“Randhawa”) filed a partial motion to dismiss and a motion to strike
26   Plaintiff’s claim for punitive damages. (ECF Nos. 29, 30, 31, 34, & 35). As a motion to strike
27   a claim for punitive damages on the ground that punitive damages are precluded as a matter of
28

                                                    1
 1   law is improper, the magistrate judge construed the motion to strike as a motion to dismiss.
 2   (ECF No. 91, pgs. 1-2, n.1).
 3            On September 12, 2019, the magistrate judge entered findings and recommendations,
 4   recommending that:
                 1. Defendant EMC and Randhawa’s motions to dismiss be
 5
                     granted in part and denied in part;
 6               2. Plaintiff’s battery claim against defendant Randhawa be
                     dismissed, with prejudice;
 7               3. Defendant EMC’s request to dismiss Plaintiff’s battery claim
                     against defendant EMC be denied;
 8
                 4. Defendant EMC and Randhawa’s request to dismiss
 9                   Plaintiff’s claim for negligent failure to obtain informed
                     consent be denied as moot; and
10               5. Defendant EMC and Randhawa’s request to dismiss
11
                     Plaintiff’s request for punitive damages be denied.
     (ECF No. 91, pgs. 11-12) (footnote omitted).
12
              The parties were provided an opportunity to file objections to the findings and
13
     recommendations. Neither defendant EMC nor defendant Randhawa objected to the findings
14
     and recommendations. On September 30, 2019, Plaintiff filed his objections. (ECF No. 94).
15
              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
16
     Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
17
     the Court finds the findings and recommendations to be supported by the record and proper
18
     analysis.
19
              The majority of Plaintiff’s objections are not relevant to the motions to dismiss and the
20
     findings and recommendations that are currently before the Court.1 The only claim that the
21
     magistrate judge recommended be dismissed is the battery claim against defendant Randhawa,
22
     and Plaintiff does not specifically address this claim in his objections. Plaintiff does complain
23
     that discovery has not yet been conducted, but defendant Randhawa filed a motion to dismiss,
24
     not a motion for summary judgment. Plaintiff did not need to submit evidence. Instead, the
25

26

27
              1
               To the extent Plaintiff is asking for appointment of counsel, or any other relief, Plaintiff should file
28   separate motions regarding those requests.

                                                                2
 1   Court relies on the allegations in Plaintiff’s SAC, which fail to state a battery claim against
 2   defendant Randhawa.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1. The findings and recommendations issued by the magistrate judge on September 12,
 5               2019, are ADOPTED in full;
 6          2. Defendants EMC and Randhawa’s motions to dismiss is granted in part and denied
 7               in part (the Court will address the portion of the motion to dismiss that was
 8               converted to a motion for summary judgment in a separate order);
 9          3. Plaintiff’s battery claim against defendant Randhawa is dismissed, with prejudice;
10          4. Defendant EMC’s request to dismiss Plaintiff’s battery claim against defendant
11               EMC is denied;
12          5. Defendants EMC and Randhawa’s request to dismiss Plaintiff’s claim for negligent
13               failure to obtain informed consent is denied as moot; and
14          6. Defendants EMC and Randhawa’s request to dismiss Plaintiff’s request for punitive
15               damages is denied.
16
     IT IS SO ORDERED.
17

18      Dated:     October 1, 2019                         /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                     3
